Title: From Benjamin Franklin to John Franklin, 27 September 1750
From: Franklin, Benjamin
To: Franklin, John


Dear Brother
Philada. Sept. 27. 1750
I received yours of the 17th Inst. with the Plan of Halifax for which I thank you. Pray send me the Heads of Shirley and Pepperill with the Price. I received also yours per Mr. S. Cooper [?] who arived here last Night. We shall look over the Town Plan to morrow (Mr. Etter and I) and if I can think of any Thing that may be advantageous, shall advise. I have inserted your Paragraphs and shall write to Parker as you desire. As you hate Prolixity and all his Works you shall have none of em to read this Post from Your Loving Brother
B Franklin
